t c memo united_states tax_court joan thomassen deceased mark d thomassen special administrator petitioner v commissioner of internal revenue respondent docket no filed date curtis w berner for petitioner kim-khanh thi nguyen for respondent memorandum opinion gale judge this case arises from a petition for review pursuant to sec_6015 e of respondent’s denial of relief under sec_6015 with respect to original petitioner joan 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar thomassen’s income_tax liabilities for through respondent determined that petitioner is not entitled to relief under sec_6015 c or f for any of those years we conclude that petitioner is entitled to relief under subsection f from the and liabilities but that she is not entitled to any relief under sec_6015 from the and liabilities as she did not file joint returns for those years background some of the facts have been stipulated and are so found we incorporate by this reference the stipulations of fact and attached exhibits at the time the petition was filed petitioner resided in california the special administrator currently resides in california i petitioner’s education and family background a petitioner’s education petitioner received a college degree with a major in music in petitioner took no courses in business tax or accounting 2the petition in this case was filed by joan thomassen mrs thomassen died on date after trial and the filing of briefs mark d thomassen was thereafter appointed special administrator of the estate of joan thomassen and substituted as petitioner for the purpose of maintaining this proceeding for convenience we shall hereinafter refer to mrs thomassen as petitioner b petitioner’s marriage and children petitioner and her husband elmer h thomassen dr thomassen who was deceased when petitioner sought sec_6015 relief were married in and remained so until dr thomassen’s death in date dr thomassen was a devout catholic who attended mass almost daily petitioner converted to catholicism in connection with her marriage the thomassens had children born between and of whom they were raising during the years when the deficiencies at issue arose c the thomassens’ employment and finances during the years at issue dr thomassen maintained a successful practice as an orthopedic surgeon petitioner was a homemaker and part-time professional cellist petitioner was not involved in any way with her husband’s medical practice starting in and through the years in issue petitioner played the cello professionally and she was compensated for her performances in and petitioner played in a summer festival nights a week for weeks starting in petitioner played with the disneyland orchestra 3we will hereinafter refer to petitioner and her husband together as the thomassens 4in one of her submissions petitioner characterized dr thomassen as making good money from his practice during the years in issue dr thomassen controlled the family’s finances he made the decisions with respect to major purchases and investments his office nurse paid the thomassens’ principal household bills dr thomassen gave petitioner money to pay miscellaneous household and family_expenses but the amounts he gave her were often insufficient rather than ask dr thomassen for additional funds and risk his ire see discussion under abuse below petitioner would borrow money from her mother or sell personal items to meet the shortfall she also used her earnings from playing the cello for this purpose the thomassens had separate bank accounts petitioner deposited her cello earnings into her account petitioner had no credit cards dr thomassen never told petitioner his bank account balance or net_worth d the thomassens’ standard of living and expenditures in the thomassens purchased a single-family residence in newport beach california newport beach property as joint_tenants they financed the acquisition with a mortgage loan payments on which were made from income from dr thomassen’s medical practice during the years in issue the thomassens resided at the newport beach property continuously until dr thomassen’s death and petitioner resided there afterwards the original structure had three bedrooms and two bathrooms around the thomassens added two rooms above the garage and a third bathroom during the years in issue the thomassens paid for their children to attend private catholic schools and to participate in various extracurricular activities their house was furnished frugally a sofa being the only item of furniture purchased new during the years at issue around the thomassens purchased a new motorhome for vacationing the thomassens traveled domestically and every years they traveled overseas to attend medical conferences sometime during their marriage but before dr thomassen acquired four other parcels of real_estate as investments using earnings from his medical practice these parcels were titled jointly in dr thomassen’s and petitioner’s names the thomassens’ expenditures were paid primarily with income from dr thomassen’s practice although as noted some household expenses were paid with petitioner’s earnings as a cellist e abuse during the years at issue petitioner was psychologically abused by dr thomassen dr thomassen was subject_to fits of rage and extremely controlling behavior which worsened as he came under increasing scrutiny from the internal_revenue_service 5dr thomassen would require his eldest son while in private catholic school to arise every morning pincite a m to perform various tasks such as car repair when dr thomassen found any white bread or any product containing sugar in the household he would discard it irs dr thomassen experienced almost weekly outbursts at some point he was diagnosed with bipolar disorder petitioner tried to please her husband to avoid triggering his outbursts as a consequence of his difficulties with the irs dr thomassen was often sought out by process servers he instructed the children not to answer the telephone or the door so as to avoid process servers one teenaged daughter who was eventually diagnosed with bipolar disorder inadvertently answered the door contrary to dr thomassen’s instructions resulting in the successful service of papers on her father faced with the prospect of his ire she attempted suicide the thomassens’ eldest daughter marilyn rose thomassen marilyn once invited college friends to come home with her for the weekend the friends were so shocked after witnessing dr thomassen’s behavior for a few days that they urged marilyn to find another place for petitioner and the other children to live one friend observed that since petitioner had been subjected to dr thomassen’s behavior for her entire adult life she probably did not realize anything was wrong petitioner at one point sought counseling from her priest concerning dr thomassen’s behavior towards her the priest counseled petitioner that she needed to be patient 6respondent began examining the thomassens’ income_tax returns in and all of their returns for through were examined ii reporting assessment and collection activities a income_tax returns filed the thomassens filed delinquent joint federal_income_tax returns for taxable years and all but one of which reported adjusted_gross_income of zero and no income_tax_liability for the year dr thomassen either prepared the returns himself or engaged someone to do so and he presented them to petitioner for her signature petitioner did not review the returns before signing them b notices of deficiency respondent issued notices of deficiency to the thomassens with respect to all of the years at issue through only the notices covering and are in the 7none of the returns are in the record the parties have stipulated the filing of and filing dates for joint returns for all taxable years in issue except and for all such years the record also contains certified copies of forms certificate of assessments payments and other specified matters after reserving objections in the stipulations to the admissibility of the forms petitioner withdrew the objections at trial account transcripts covering all years in issue except petitioner’s taxable_year are in the administrative record compiled in connection with petitioner’s request for sec_6015 relief the reported adjusted_gross_income for each year is recorded in the account transcript for that year and it corresponds to each form_4340 in the record record the notices for and were issued to the thomassens jointly separate notices were issued to petitioner and to dr thomassen for the notice_of_deficiency for determined a deficiency based on the disallowance of business_expenses claimed on the schedule c profit or loss from business or profession for the notice stated that the thomassens reported gross_receipts for as follows wages salaries tips ordinary dividends capital_gain dividends interest_income schedule c business income rental income farm schedule f income total gross_receipts dollar_figure big_number big_number big_number big_number the notice also stated that the thomassens claimed dollar_figure in business_expense deductions the notice determined that because there was no substantiation of the reported expenses the thomassens should be allowed a deduction for those expenses equal to percent of total gross_receipts or dollar_figure 8the notice is complete but the record contains only the first page of each of the and notices petitioner initially reserved an objection to the admissability of the notice_of_deficiency but withdrew the objection at trial the notice_of_deficiency issued jointly to the thomassens for and the notices issued to each separately for are all dated date the notices determined deficiencies and additions to tax in amounts that were different for petitioner and dr thomassen for that year c deficiency proceedings the thomassens filed three petitions in this court with respect to the notices of deficiency for taxable years through a petition at docket no covered taxable years through a petition at docket no covered taxable_year and a petition at docket no covered taxable years and the three docketed cases were ultimately consolidated for purposes of trial on date petitioner executed a power_of_attorney authorizing her husband to represent her before the court with respect to all years at issue during the proceedings dr thomassen repeatedly advanced frivolous tax-protester arguments the central dispute in the litigation concerned dr thomassen’s refusal to provide substantiation of claimed expenses for his medical practice and other business activities because he contended that providing 9petitioner attended the trial but allowed dr thomassen to represent her pursuant to the power_of_attorney respondent does not contend nor do we find that petitioner participated meaningfully in these prior deficiency proceedings within the meaning of sec_6015 so as to preclude her claim for sec_6015 relief in this case financial records and information to the government violated his constitutional rights and religious beliefs on date in the face of dr thomassen’s refusal to put on any evidence the court dismissed the cases for lack of prosecution and entered separate decisions in each of the three docketed cases sustaining the determined deficiencies and additions to tax in their entiretydollar_figure the decision in the case covering the years through held the thomassens jointly liable for deficiencies and additions to tax for and and individually liable for deficiencies and additions to tax in differing amounts for dollar_figure the decision in the case covering 10copies of the three decisions are in the record petitioner reserved objections to the admissability of these documents in the parties’ stipulations but withdrew the objections at trial 11the decision in the case at docket no states in part ordered that respondent’s motion is granted and this case is dismissed for lack of prosecution it is further ordered and decided that there are deficiencies in income_tax together with additions to the tax due from the petitioners elmer h thomassen and joan c thomassen for the taxable years ended date and as follows additions to the tax i r c of year income_tax dollar_figure dollar_figure sec_6653 dollar_figure dollar_figure continued held the thomassens jointly liable for a deficiency and additions to tax for that yeardollar_figure the decision in the case continued dollar_figure dollar_figure dollar_figure dollar_figure further that there is a deficiency in income_tax together with additions to the tax due from the petitioner joan c thomassen for the taxable_year ended date as follows additions to the tax i r c of year income_tax sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure further that there are deficiencies in income_tax together with additions to the tax due from the petitioner elmer h thomassen for the taxable_year ended date as follows additions to the tax i r c of year income_tax sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure 12the decision in the case at docket no states in part ordered that respondent’s motion is granted and this case is dismissed for lack of prosecution it is further ordered and decided that there are deficiencies in income_tax together with additions to the tax due from petitioners elmer h thomassen and joan c thomassen for the taxable_year ended date as follows continued covering and held the thomassens jointly liable for a deficiency and addition_to_tax for and individually liable for deficiencies and additions to tax in differing amounts for each for dollar_figure continued additions to the tax - i r c of year income_tax dollar_figure sec_6653 dollar_figure 13the decision in the case at docket no states in part ordered that respondent’s motion is granted and this case is dismissed for lack of prosecution it is further ordered and decided that there are deficiencies in income_tax together with additions to the tax due from the petitioners elmer h thomassen and joan m thomassen for the taxable_year ended date as follows additions to the tax i r c of year income_tax dollar_figuredollar_figure sec_6653 dollar_figure further that there is a deficiency in income_tax together with additions to the tax due from the petitioner joan m thomassen for the taxable_year ended date as follows additions to the tax i r c of year section income_tax a dollar_figure dollar_figure sec_6653 dollar_figure sec_6654 dollar_figure further that there is a deficiency in income_tax together with additions to the tax due from petitioner elmer h thomassen for the taxable_year ended date as follows continued on date respondent assessed the deficiencies and additions to tax sustained by the tax_court for through the court’s decisions were affirmed by the court_of_appeals for the ninth circuit on date petitioner and dr thomassen filed separate petitions for certiorari with the u s supreme court for review of the decision of the court_of_appeals covering their taxable years through respondent filed a memorandum in opposition to the petitions for certiorari and in a footnote respondent’s counsel wrote joan thomassen is a party because she filed joint income_tax returns with her husband for all years except d collection proceedings in the united_states filed suit in u s district_court against the thomassens in order to reduce to judgment the unpaid assessments for the years at issue and to foreclose tax_liens on the newport beach property and the four other parcels of real_estate they owned the district_court held the thomassens jointly and severally liable for a portion of the tax_liability continued additions to the tax i r c of year sec_6653 income_tax dollar_figuredollar_figure dollar_figure dollar_figure sec_6651 sec_6654 dollar_figure and each individually liable for two remaining portionsdollar_figure the district_court also set_aside as null and void various conveyances during and of the newport beach property and the thomassens’ four other parcels of real_estate thereby subjecting them to respondent’s lien the district_court further directed the sale of the newport beach property and the four other parcels of real estatedollar_figure the united_states obtained renewals of the judgment against the thomassens on date and date the district court’s renewal order was affirmed by the court_of_appeals for the ninth circuit on date 4_fedappx_481 9th cir on date the district_court issued an order directing petitioner’s eviction from and the public sale of the newport beach property iii request for sec_6015 relief a petitioner’s submissions on date in response to the public sale and eviction order petitioner filed form_8857 request for innocent spouse 14the district_court also set_aside as null and void various conveyances by the thomassens of the newport beach property and their four other parcels of real_estate thereby subjecting the properties to the government’s tax_liens and foreclosure 15for reasons not disclosed in the record the newport beach property was not sold at that time relief relief request requesting relief from her income_tax liabilities for through dollar_figure attached to the relief request were documents entitled supplement to form first supplement and facts and circumstances supporting innocent spouse request second supplement petitioner represented on the first supplement that her husband controlled the family’s finances and that her family lived frugally during the years at issue on the second supplement petitioner elected separate liability treatment under sec_6015 petitioner also submitted to respondent a form questionnaire for requesting spouse questionnaire dated date in response to the question were you abused by your ex spouse during the year s in question petitioner submitted a sworn delaration of marilyn recounting dr thomassen’s bipolar disorder diagnosis and the reaction of her college friends to dr thomassen’s behavior described more fully in our previous findings b compliance division determination on date respondent’s compliance division issued a notice of final_determination denying relief for 16although the relief request seeks relief for taxable years through there is no mention of or in petitioner’s supporting materials respondent’s determination or the petition we accordingly lack jurisdiction over any claim for relief covering the through taxable years petitioner’s taxable years and under sec_6015 c or f with respect to taxable years and respondent’s appeals_office issued a determination_letter one day later on date which treated petitioner’s request for relief for and as a request for relief under sec_66 and denied it for the foregoing years other than and the compliance division denied relief under subsections b and c on the ground that petitioner had actual knowledge and reason to know about the income that caused the additional tax relief was denied under subsection f on the grounds that petitioner failed to establish either that it would be unfair to hold petitioner responsible for the amount due since petitioner received benefits from the unreported income or that petitioner had reason to believe petitioner’s spouse would pay the tax when the return was filed according to the workpapers of the compliance division analyst who reviewed petitioner’s request located in petitioner’s administrative file the analyst found no marital abuse c tax_court petition on date petitioner timely filed a petition for determination of relief from joint_and_several_liability on a joint_return challenging respondent’s denial of relief for through dollar_figure d appeals_office review after the petition was filed petitioner’s request for sec_6015 relief was transferred from the compliance division to respondent’s appeals_office for consideration the appeals_office requested and received additional information from petitioner but likewise concluded that she was not entitled to relief under sec_6015 c or f opinion overview of sec_6015 relief from joint_and_several i liability sec_6013 provides that taxpayers filing joint federal_income_tax returns are jointly and severally liable for the taxes due however sec_6015 provides relief from joint_and_several_liability under certain conditions generally speaking a joint filer may obtain relief where he or she did not have actual or constructive knowledge of the understatement_of_tax on a return sec_6015 or if no longer married to the other joint filer he or she may limit his or her liability to his or her allocable portion of any deficiency sec_6015 or 17although petitioner’s claims for relief for taxable years and were initially dismissed from the case for lack of jurisdiction petitioner’s motion to amend the petition to restore and was subsequently granted after additional evidence bearing on petitioner’s filing_status for those years was brought forth if ineligible for relief under subsection b or c he or she may obtain relief where in view of all the facts and circumstances it would be inequitable to hold the joint filer liable sec_6015 a taxpayer may seek relief from joint_and_several_liability by raising the matter as an affirmative defense in a petition for redetermination invoking this court’s deficiency jurisdiction under sec_6213 or as in this case by filing a so-called stand-alone petition challenging the commissioner’s final_determination denying the taxpayer’s claim for such relief see sec_6015 114_tc_324 114_tc_276 dollar_figure except as otherwise provided in sec_6015 the taxpayer seeking relief bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir ii scope and standard of review the parties agree that the proper standard and scope of review in determining whether relief is warranted under sec_6015 or c is de novo see porter v commissioner t c 18a taxpayer may also seek such relief in a petition for review of a collection action see sec_6320 sec_6330 or as an affirmative defense in a matter properly before this court under sec_6404 relating to the commissioner’s determination not to abate interest 116_tc_284 alt v commissioner supra pincite although the parties disagree regarding the standard and scope of review that we should apply in determining whether equitable relief is warranted under sec_6015 this court has concluded that a de novo standard and scope of review is likewise required when reviewing whether equitable relief should be granted pursuant to sec_6015 porter v commissioner supra 130_tc_115 we shall accordingly consider both the administrative record and evidence adduced at trial in determining whether petitioner is entitled to any relief under sec_6015 and make an independent de novo determination in that regarddollar_figure iii whether petitioner filed joint returns for and to be eligible for relief under sec_6015 c or f the requesting spouse must have filed a joint federal_income_tax return for the year at issue see sec_6015 allowing relief if inter alia a joint_return has been made for a taxable_year c limiting joint liability where 19on brief both respondent and petitioner frame their arguments as if the determination under review is that of the appeals_office however the final_determination denying sec_6015 relief was issued on date by respondent’s compliance division that determination is the basis of the court’s jurisdiction see sec_6015 however given that the standard and scope of review is de novo any differences in the reasoning or evidence relied on in the positions taken by respondent’s compliance and appeals personnel need not concern us inter alia an individual who has made a joint_return for any taxable_year elects the application of the subsection see also 523_f3d_957 9th cir equitable relief under sec_6015 is available only if a joint_return is filed affg t c memo alt v commissioner supra pincite same 119_tc_191 same petitioner contends that she filed joint returns for and with dr thomassen no return for either year filed by petitioner or dr thomassen is in evidence petitioner contends that we should find that she filed a joint_return for because it is undisputed that she filed joint returns in the years before and after creating an inference that the same thing was done in that year with respect to petitioner points to the statement made by respondent’s counsel in a footnote to a memorandum filed in opposition to the thomassens’ petitions for certiorari in the deficiency cases covering the years at issue to the effect that petitioner filed joint returns for all of the years at issue except petitioner would have us construe the statement as an admission by respondent that petitioner filed a joint_return for respondent contends that the preponderance_of_the_evidence demonstrates that petitioner did not file a joint_return for or pointing to respondent’s account transcript for dr thomassen listing his filing_status as single respondent’s account transcripts for dr thomassen and petitioner listing each of their filing statuses as single notices of deficiency for that were issued separately and for different amounts to petitioner and dr thomassen and this court’s date decisions in the three docketed cases covering the years at issue which separately_stated the amounts due from petitioner and dr thomassen for and while stating single amounts due from both of them for all remaining years at issue we start with the proposition that this court’s now-final decisions covering petitioner’s income_tax liabilities for and necessarily established her filing_status for those years see 91_tc_926 filing_status concerns a part of a deficiency that is no less significant than the amount of the income and deductions determined in arriving at an income_tax deficiency under the doctrine_of res_judicata petitioner is precluded from contending in this proceeding that her filing_status is other than that established in this court’s decisions redetermining her income_tax deficiencies for and while the decisions covering and do not explicitly address petitioner’s filing_status the terms of the decisions indicate that the court determined petitioner’s filing_status for those years was not joint the decision in the case covering years through treats differently from all the other years at issue and it is undisputed that joint returns were filed in these other years whereas the decision treats the deficiencies and additions to tax for the years other than as a group and characterizes them as due from the petitioners elmer h thomassen and joan c thomassen the decision uses separate paragraphs for the deficiencies and additions to tax characterizing one deficiency and addition_to_tax as due from the petitioner joan c thomassen and a separate deficiency and addition_to_tax in amounts different from those stated in relation to joan c thomassen as due from the petitioner elmer h thomassen the juxtaposition of the treatment of the liabilities with the treatment of the liabilities for the other years in the same decision leads to the inescapable conclusion that this court decided that the liabilities other than were joint_and_several and the liabilities were not it follows that the court likewise decided that petitioner’s filing_status for the years at issue other than was joint and that her filing_status for was not jointdollar_figure 20the transcript of account for dr thomassen’s taxable_year contained in the administrative record and relied on by the appeals_office corroborates this reading of the tax court’s decision the transcript is for dr thomassen alone and records his filing_status as single the same holds for the decision in the case covering entered simultaneously with the one covering addresses the thomassens’ and taxable years whereas the decision characterizes the deficiency and additions to tax as due from the petitioners elmer h thomassen and joan m thomassen it then uses separate paragraphs to describe two different sets of deficiencies and additions to tax for one due from the petitioner joan m thomassen and the other due from the petitioner elmer h thomassen as with the conclusion is inescapable that the court decided petitioner’s filing_status for was joint and for was not jointdollar_figure given the foregoing decisions of this court petitioner’s contention that she filed a joint_return in because that was her pattern cannot stand similarly the notion that respondent conceded petitioner’s filing_status as joint by virtue of his statement to that effect in a footnote in a memorandum opposing certiorari must also fail at most the statement regarding filing_status was an oversight and was in any event 21several items of evidence corroborate this reading of the tax court’s decision notices of deficiency for issued separately to petitioner and dr thomassen determined different deficiencies and additions to tax for each whereas a notice_of_deficiency for mailed on the same day was issued to the thomassens jointly the transcripts of account for petitioner’s and dr thomassen’s taxable_year contained in the administrative record and relied on by the appeals_office are separate documents that record each individual’s filing_status as single immaterial to the arguments advanced in the memorandum namely that the dismissal of the thomassens’ deficiency cases for lack of prosecution was appropriate in view of their repeated failures to offer any evidence or nonfrivolous arguments in the tax_court proceedings concerning the merits of the deficiency determinations we therefore conclude that petitioner did not file a joint_return in or and for that reason hold that she is ineligible for relief under sec_6015 c or f for those years iv sec_6015 relief from liabilities for and we now address petitioner’s entitlement to sec_6015 relief for the remaining years at issue a sec_6015 relief petitioner first seeks relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish that a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the foregoing requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for sec_6015 relief see alt v commissioner t c pincite respondent contends that petitioner has failed to satisfy the requirements of subparagraphs b c d and e dollar_figure 22respondent contends on brief that petitioner’s request for relief was untimely under sec_6015 even though respondent expressly conceded its timeliness in his pretrial memorandum explaining that the date renewal of the judgment against petitioner had not satisfied the notification requirement of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_770 see 123_tc_314 allowing respondent to pursue this issue on brief after having conceded it before trial would be highly prejudicial to petitioner in any event respondent had it right the first time there is no evidence that respondent notified petitioner of her right to sec_6015 relief in connection with the date judgment renewal consequently respondent’s contention on brief that petitioner’s request for relief under sec_6015 was untimely because not brought within years after date is meritless see id insofar as the record discloses the next collection action against petitioner was the date order directing her eviction from and the sale of the newport beach property her date relief request was therefore timely under sec_6015 we consider whether petitioner knew or had reason to know of the understatements within the meaning of subparagraph c dollar_figure under sec_6015 the requesting spouse must establish that in signing the return he or she did not know or have any reason to know of the understatement a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonably prudent taxpayer in his or her position at the time the return was signed could be expected to know that the return contained the understatement 887_f2d_959 9th cir 117_tc_279 see also sec_1_6015-2 income_tax regs factors to consider in analyzing whether the requesting spouse had reason to know of the understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the nonrequesting spouse’s evasiveness and deceit concerning the couple’s finances price v commissioner supra pincite mora 23this knowledge requirement in sec_6015 is virtually identical to the requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 see also doyel v commissioner tcmemo_2004_35 v commissioner supra pincite moreover a taxpayer has reason to know of an understatement if she has a duty to inquire and fails to satisfy that duty price v commissioner supra pincite a requesting spouse has a duty to inquire when she knows enough facts to put her on notice that such an understatement exists id we may impute the requisite knowledge to the requesting spouse unless she satisfies her duty_of inquiry porter v commissioner t c pincite as we construe her argument petitioner contends that she did not know or have reason to know of the understatements on the joint returns at issue because she did not review them before signing and the thomassens’ expenditures and standard of living during the years at issue were not lavish or unusual when compared to their past expenditures and standard of living we disagree while not involved with dr thomassen’s practice petitioner knew that during the years at issue it was successful and that their mortgage payments and family’s household expenses were paid primarily with income from the practicedollar_figure during the years at issue the thomassens maintained the newport beach property supported eight children paid for their children to attend private catholic schools purchased a new motorhome 24as noted petitioner paid some personal and family expenditures with income from her cello performances vacationed regularly and made trips overseas in addition sometime during their marriage and before dr thomassen acquired four parcels of real_estate for investment using earnings from his medical practice notwithstanding this substantial level of personal expenditures petitioner signed returns year after year reporting no tax_liability although petitioner was not versed in tax or financial matters she was college educated we believe a person in her circumstances could reasonably be expected to know that the returns contained an understatement or that further inquiry was warranted see price v commissioner supra pincite butler v commissioner t c pincite accordingly we find that petitioner had reason to know of the understatements on the returns therefore the requirement in sec_6015 is not satisfied precluding relief under subsection b from her income_tax liabilities for the remaining years at issue and dollar_figure b sec_6015 relief petitioner also seeks relief pursuant to sec_6015 which generally speaking relieves electing joint filers of liability for those portions of a deficiency not allocable to 25because petitioner does not satisfy subpar c we need not consider whether she satisfies the requirements of subpars b and d of sec_6015 see 119_tc_306 affd 101_fedappx_34 6th cir them subject_to certain limitations not pertinent here an individual may elect relief under sec_6015 if at the time of the election he or she is no longer married to or is legally_separated from the individual with whom he or she filed the joint_return to which the election relates or has not been a member of the same household as that person for the 12-month_period preceding the election and the election is made not later than years after the date on which collection activity began against the individual sec_6015 and b if a spouse elects relief under sec_6015 the spouse’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d sec_6015 an electing spouse bears the burden of proving how much of any deficiency is allocable to him or her sec_6015 see 114_tc_333 petitioner satisfies the threshold eligibility requirements for electing sec_6015 relief her request was timely26 and she was widowed from dr thomassen when she made the election in her relief request see h conf rept pincite ndollar_figure 1998_3_cb_747 26see supra note however petitioner has not met her burden of establishing which portions of the deficiencies for the years at issue are allocable to her petitioner admitted at trial that during the years at issue she received income from playing the cello however there is no evidence of the amount of cello income petitioner earned each year27 nor of the amount if any that the thomassens reported on their joint returns moreover there is evidence of other income for the years in issue that is not obviously allocable to dr thomassen’s medical practice the notice_of_deficiency in evidence determined that the thomassens reported income in addition to the gross_receipts from dr thomassen’s practice eg dividends interest and rental and farming income petitioner has not demonstrated that none of those items is allocable in some portion to her moreover the financial particulars for create a reasonable inference that the thomassens had similar income items for the years in issue that preceded and followed in sum petitioner has not established the portions of the deficiencies for the years in issue that are allocable to her while it is true that the absence of the returns and the paucity of other evidence related to these long-ago periods impose a 27the only estimate petitioner provided at trial was that she earned approximately dollar_figure from playing the cello in a year not in issue however that estimate suggests that her earnings were not de_minimis for the years at issue daunting burden on petitioner to comply with sec_6015 the statute is clear that the burden falls squarely on petitioner to establish the allocation she has not done so and as a result her claim for relief under sec_6015 must fail accordingly petitioner is not entitled to relief under sec_6015 from the income_tax liabilities for the remaining years at issue and c sec_6015 relief in general petitioner also seeks relief under sec_6015 under that section the commissioner may relieve a taxpayer of joint_and_several_liability if relief is not available to the individual under sec_6015 or c and taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or any portion of either sec_6015 pursuant to his authority under sec_6015 to prescribe procedures for granting equitable relief pursuant to that provision the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 for determining whether relief should be granted under sec_6015 effective for requests for relief filed on or after date we consider those guidelines as well as any other facts and circumstances to determine the appropriate equitable relief see sec_6015 f factors bearing on equitable relief a threshold conditions revproc_2003_61 sec_4 c b pincite lists seven threshold conditions which generally must be satisfied for the commissioner to grant relief if he determines in the light of all the facts and circumstances that it would be inequitable to hold the requesting spouse liable for the income_tax_liability those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse ie the individual with whom the requesting spouse filed the joint_return did not transfer disqualified assets within the meaning of sec_6015 to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent enumerated exceptions the liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse the parties do not dispute that conditions and have been satisfied with respect to petitioner’s taxable years and we have held herein that relief is unavailable to petitioner under sec_6015 or c for those years satisfying condition we reject respondent’s contention that petitioner’s request for relief under sec_6015 was untimelydollar_figure that leaves condition --that the liability from which relief is sought be attributable to items of the nonrequesting spouse respondent argues that condition is not satisfied we have held herein that petitioner is ineligible for relief under sec_6015 because she could not establish which portions of the deficiencies for the years at issue were allocable to her we reached this conclusion in view of the fact that petitioner earned_income during the years at issue as a professional cellist and that the thomassens reported investment rental and farming income in that had not been shown to be solely allocable to dr thomassen for these same reasons petitioner might not satisfy condition with respect to all liabilities at issue however one of the exceptions to condition enumerated in revproc_2003_61 supra is that where the requesting spouse establishes that he or she was a victim of abuse equitable 28see supra note relief may be granted notwithstanding that the deficiency may be attributable in part or in full to an item of the requesting spouse revproc_2003_61 sec_4 d states abuse not amounting to duress if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation the service will consider granting equitable relief although the deficiency or underpayment may be attributable in part or in full to an item of the requesting spouse the caselaw construing what constitutes abuse not amounting to dure sec_29 requires a case-by-case analysis of whether there was enough abuse to make it reasonable to conclude that the requesting spouse was impeded from acquitting his or her obligations under the internal_revenue_code see nihiser v commissioner tcmemo_2008_135 and cases cited therein abuse for this purpose may be physical or solely psychological id there must be substantiation or at least specificity regarding the claimed abuse generalized claims of physical or emotional abuse are insufficient see id as our findings reflect petitioner adduced specific evidence concerning dr thomassen’s propensity to inflict psychological abuse there was credible testimony that hi sec_29if duress were shown sec_6015 relief would be unavailable as a return signed under duress is not a joint_return see 51_tc_116 tirades drove one of his children with a fragile psyche to attempt suicide another daughter’s college friends were so appalled after witnessing a weekend’s worth of dr thomassen’s behavior that they urged petitioner to find shelter for herself and the younger children elsewhere petitioner consulted her priest regarding her husband’s behavior though he counseled perseverance--perhaps mindful of dr thomassen’s role as a devout parishioner who attended daily mass the evidence also demonstrates that dr thomassen’s anxiety and rage were quite susceptible of being triggered by matters relating to disputes with the irs he conducted years-long litigation with the irs in which he pursued tax-protester positions to the effect that the government lacked authority to investigate his finances or to impose an income_tax we are fully persuaded that petitioner endured circumstances which made her reluctant to challenge the treatment of any items on the joint returns in issue for fear of dr thomassen’s psychological abuse consequently the fact that some of the deficiencies at issue may be attributable to items of petitioner does not cause her to fail to satisfy condition see revproc_2003_61 sec_4 d she therefore satisfies all seven threshold conditions in revproc_2003_61 sec_4 for relief under sec_6015 b listed factors for requesting spouses who have satisfied the threshold requirements revproc_2003_61 sec_4 c b pincite then lists eight nonexclusive factors to consider in determining whether it would be inequitable to hold the requesting spouse liable for all or part of a deficiency these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know of the item giving rise to the deficiency the nonrequesting spouse had a legal_obligation to pay the outstanding liability pursuant to a divorce decree or agreement the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief the first five of the foregoing factors are relevant to the determination of whether withholding relief is inequitable the last two factors weigh in favor of relief if present but do not weigh against relief if not present id the revenue_procedure further provides that no single factor will be determinative all relevant factors will be considered and weighed appropriately including those not listed id i marital status petitioner was widowed when she sought relief for purposes of sec_6015 petitioner’s status of being a widow is tantamount to her being separated or divorced rosenthal v commissioner tcmemo_2004_89 this factor favors relief ii economic hardship because petitioner is now deceased there can be no economic hardship to her personally if equitable relief is denied 118_tc_106 affd 353_f3d_1181 10th cir accordingly this factor weighs against relief iii knowledge or reason to know we concluded herein for purposes of sec_6015 relief that petitioner had reason to know of the items giving rise to the deficiencies in the joint_return years at issue--a factor that standing alone weighs against equitable relief under revproc_2003_61 supra however revproc_2003_61 sec_4 b i provides that a history of abuse by the nonrequesting spouse may mitigate a requesting spouse’s knowledge or reason to know as discussed we are persuaded that petitioner endured years of psychological abuse from dr thomassen at the time the returns at issue were filed and thereafter there is reason to believe the abuse may have been exacerbated in the case of dealings with the irs in these circumstances petitioner was effectively precluded from meeting ordinary duties of investigation and challenge concerning the return positions taken during the years at issue in line with the revenue_procedure we conclude that petitioner’s reason to know is neutralized as a factor weighing against equitable relief iv nonrequesting spouse’s legal_obligation the thomassens remained married until dr thomassen’s death as this factor concerns obligations arising pursuant to a divorce decree or agreement it is inapplicable here see magee v commissioner tcmemo_2005_263 ogonoski v commissioner tcmemo_2004_52 v significant benefit revproc_2003_61 sec_4 a v cites sec_1_6015-2 income_tax regs as a guide for interpreting significant benefit as a factor in determining whether it is inequitable to hold a requesting spouse liable for a deficiency sec_1_6015-2 income_tax regs provides that a significant benefit is any benefit in excess of normal support see also 72_tc_1164 moreover because the language of sec_6015 containing the equity test is virtually identical to the language of former sec_6013 caselaw construing former sec_6013 remains helpful in construing sec_6015 see 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 jonson v commissioner supra pincite levy v commissioner tcmemo_2005_92 normal support is to be measured by the circumstances of the taxpayers see 509_f2d_162 5th cir 93_tc_672 93_tc_355 foley v commissioner tcmemo_1995_16 respondent contends that petitioner received a significant benefit from the unpaid tax for the joint_return years at issue citing the payment of private catholic school tuition for as many as eight of petitioner’s children during those years the acquisition of a residence and four other parcels of real_estate and the acquisition of a new motorhome while the failure to pay any federal_income_tax for the joint_return years at issue undoubtedly increased dr thomassen’s disposable income the question remains whether petitioner significantly benefited as a result for the reasons discussed below we conclude that she did not first dr thomassen controlled the family’s finances and allowed petitioner very little access to his earnings see flynn v commissioner supra pincite dr thomassen paid many household expenses directly from his office presumably those which generated a monthly or other periodic bill such as utilities mortgage and private catholic school tuition he gave petitioner an allowance for other household expenses but he was so parsimonious that petitioner after using her cello earnings for that purpose had to borrow from her mother or sell personal items to meet such expenses the thomassens’ house was furnished frugally there is no evidence that petitioner received anything lavish for her personal consumption as a result of the unpaid tax for the joint_return years at issue we conclude that dr thomassen’s payment of household expenses did not extend beyond normal support and therefore was not a significant benefit to 30the deficiencies for those years which ranged from dollar_figure to dollar_figure may exaggerate the thomassens’ taxable_income for those years in that the central dispute in each year concerned dr thomassen’s refusal on constitutional and religious grounds to provide any financial information to substantiate his schedule c deductions thus the deficiencies may reflect the taxation of gross_receipts to some extent although the record suggests that at least for respondent allowed certain schedule c expenses petitioner within the meaning of sec_1_6015-2 income_tax regs second some of dr thomassen’s additional disposable income arising from the unpaid tax may well have enabled him to purchase the four parcels of real_estate he acquired for investment purposes although these properties were titled in dr thomassen’s and petitioner’s names the properties were sold in to satisfy the thomassens’ tax_liabilities for the years at issue consequently the properties did not provide a significant benefit to petitioner third respondent emphasizes that petitioner significantly benefited by virtue of the payment of private catholic school tuition for as many as eight children during and after the joint_return years at issue citing jonson v commissioner t c pincite where this court found that payment of a couple’s children’s college expenses significantly benefited the requesting spouse however jonson involving college expenses is distinguishable from the instant case which involves private elementary and secondary school tuition while this court has generally held that the payment of children’s college or graduate school expenses constitutes a significant benefit to a requesting spouse see jonson v commissioner supra pincite college expenses for three children levy v commissioner supra same weiss v commissioner tcmemo_1995_70 college and graduate school expenses for three children the payment of private elementary or secondary school expenses of the requesting spouse’s children generally has not been held to constitute a significant benefit see marzullo v commissioner tcmemo_1997_261 private school tuition for four children friedman v commissioner tcmemo_1995_576 private secondary school and college expenses of two children foley v commissioner supra private school expenses for two children given dr thomassen’s controlling behavior his penurious approach to household expenditures and his devout catholicism a religion to which petitioner converted in connection with her marriage one can easily infer that the decision to expend funds for the thomassen children to attend catholic rather than public schools reflected dr thomassen’s priorities rather than petitioner’s in the particular circumstances of this case we conclude that petitioner did not significantly benefit by virtue of the expenditures_for private catholic school tuition for the thomassen children that leaves the residence the purchase of a new motorhome and perhaps the domestic and foreign_travel although respondent has not cited the travel as a significant benefit we are not persuaded that these expenditures exceeded normal support as measured by the circumstances of the thomassens see flynn v commissioner supra pincite vacations installation of backyard swimming pool and gift of mink coat to nonrequesting spouse did not exceed normal support as measured by taxpayers’ circumstances as petitioner did not significantly benefit from the unpaid tax at issue this factor favors relief vi income_tax compliance there is no evidence concerning whether petitioner complied or made an effort to comply with income_tax laws in the taxable years following the years for which relief is sought we assume that respondent would have had ready access to evidence of any significant noncompliance by petitioner in these years and he has produced none in this circumstances this factor is at most neutral and does not weigh against equitable relief vii abuse as previously discussed we are persuaded by the evidence that petitioner was subject_to substantial psychological abuse from dr thomassen during the period in which the returns at issue were filed and thereafter because dr thomassen’s behavior worsened as his disputes with the irs mushroomed and his abusive behaviour could be triggered by matters related to his dealings with the irs we believe that petitioner acquiesced in filing the joint returns as proposed by dr thomassen to keep the peace and avoid his rage thus we conclude that petitioner’s actions with respect to filing the returns at issue including challenging any of the positions taken thereon were significantly affected by her fear of retaliatory psychological abuse consequently spousal abuse weighs very heavily as a factor favoring equitable reliefdollar_figure viii mental or physical health there is no evidence that petitioner suffered significant mental or physical health problems at the time she signed the joint returns at issue other than the psychological abuse discussed petitioner testified that she had cancer at the time she requested relief and she died after the trial the absence of a health problem at the time the returns were signed does not weigh against relief see revproc_2003_61 sec_4 b because a requesting spouse’s health at the time of the request for relief implicates considerations similar to those that arise in the case of the economic hardship factor we conclude that petitioner’s death makes her health at the time she requested relief irrelevant cf jonson v commissioner supra pincite no economic hardship where requesting spouse is deceased this factor is therefore neutral 31respondent contends that an additional factor beyond those enumerated in revproc_2003_61 2003_2_cb_296 also weighs against relief namely petitioner has unclean hands because she participated in the scheme to fraudulently convey the thomassens’ real_property so that it would not be available to satisfy their income_tax obligations we conclude instead that to the extent petitioner may have executed documents to effect the fraudulent_conveyances she did so as a result of the same psychological abuse that resulted in her joining in the joint returns at issue conclusion petitioners satisfies all the threshold eligibility requirements for equitable relief listed in revproc_2003_61 supra among the revenue procedure’s listed factors petitioner’s marital status absence of significant benefit and history of abuse favor equitable relief in the circumstances of this case abuse by the nonrequesting spouse weighs very heavily in favor of relief since we are persuaded that the abuse rendered petitioner essentially incapable of challenging her spouse regarding the positions taken on the joint returns weighing against relief is the absence of economic hardship all remaining listed factors are neutral or inapplicable on balance pursuant to sec_6015 taking into account all the facts and circumstances we conclude that it would be inequitable to hold petitioner liable for the deficiencies for taxable years and we therefore hold that petitioner is entitled to relief under sec_6015 with respect to the deficiencies for those years we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing an appropriate decision will be entered
